

EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), dated and effective as of
the 23rd day of March, 2007, is entered by and between Halcyon Jets, Inc., a
Nevada corporation (the “Company”), located at 336 West 37th Street, Eighth
Floor, New York, New York 10018 and Christian Matteis (the “Executive”) having
an address at 4225 NW 24th Terrace, Boca Raton, Florida 33431. The Company and
the Executive may hereinafter be referred to individually as a “Party” or
collectively as the “Parties”.
 
WITNESSETH:
 
WHEREAS, the Company desires to procure the services of the Executive as its
President and Chief Operating Officer, and the Executive desires to provide such
services to the Company, all upon the terms and conditions hereinafter set
forth.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the Company
and the Executive agree as follows:
 
1. Employment. The Company agrees to employ the Executive as the President and
Chief Operating Officer of the Company, and the Executive accepts the
employment, on the terms and conditions hereafter set forth. The Executive will
perform his duties hereunder at the Company’s Florida office which, at present,
is anticipated to be located at 925 South Federal Highway, Suite 2000, Boca
Raton, Florida 33432. During the Employment Term and any Renewal Terms, as those
terms are hereinafter defined, the Executive shall devote his best efforts,
knowledge and skill, and his full business time and efforts to the Company’s
business and affairs. The Executive will have the rights, duties and obligations
customarily associated with the position of president of a comparably sized
company and will report directly to the Chief Executive Officer of the Company.
 
2. Term of Employment; Renewals; Termination.
 
2.1 Term. The employment hereunder shall commence on the date hereof (the
“Commencement Date”), and shall continue until the end of the Employment Term,
unless sooner terminated pursuant to the terms of this Agreement. The
“Employment Term” shall mean the period commencing on the Commencement Date and
continuing until the third (3rd) anniversary of the Commencement Date.
 
2.2 Automatic Renewals upon Expiration of Employment Term. Following the
expiration of the Employment Term, this Agreement shall automatically renew for
terms of one (1) year (each, a “Renewal Term”) unless either the Company or the
Executive provides to the other not less than thirty (30) days notice of
non-renewal prior to the expiration of the Employment Term or any Renewal Term.
In the event of such an automatic renewal, the terms and conditions of this
Agreement shall continue to apply to each such Renewal Term.
 

 
 

--------------------------------------------------------------------------------

 



 
2.3 Termination For Cause. The employment of Executive may be terminated by the
Company at any time for Cause. For purposes of this Agreement, “Cause” is
defined as (i) the occurrence of a breach of any material covenant contained in
this Agreement by the Executive and the failure to cure such breach after thirty
(30) days prior written notice to Executive specifying the basis of such breach;
or (ii) Executive’s willful malfeasance, gross negligence or gross or willful
misconduct in the performance of his duties hereunder after thirty (30) days
prior written notice to the Executive specifying the basis of such neglect and
the failure of the Executive to correct such neglect; or (iii) the Executive’s
theft or embezzlement from the Company, or (iv) the Executive’s conviction of a
felony under the laws of the United States or any state of the United States; or
(v) a final order by the Securities and Exchange Commission pertaining to the
Executive that could reasonably be expected to impair or impede the Executive
from performing the functions and duties contemplated by this Agreement. To be
effective the determination of Cause for termination of Executive’s employment
hereunder must be made by a majority of the Board of Directors after notice to
Executive and an opportunity for Executive to be heard by the Board of
Directors.
 
2.4 Termination upon Death or Disability. This Agreement shall automatically
terminate in the event of the Executive’s death or Permanent Disability.
“Permanent Disability” is defined as physical or mental incapacity resulting in
the absence from or inability to properly perform his duties hereunder (as
determined by the Company) on a full time basis of the Executive for one
hundred, eighty (180) consecutive days, provided the Executive has met the
requirements to receive benefits under any long term disability policy then
maintained by the Company and applicable to the Executive. Returns to work for
periods of less than one (1) week shall not toll the passing of the time
required to establish Permanent Disability hereunder. In the event of
termination due to death or Permanent Disability, the Company shall continue to
pay the Executive or his designated beneficiary (as applicable) Executive’s Base
Salary (defined below) for twelve (12) months and continue to provide health
Insurance at the Company’s expense for the Executive (if applicable) and his
family (provided an appropriate COBRA election is made) for twelve (12) months
following such termination and the Company shall provide Executive or his
designated beneficiary (if applicable) any options and shares due him pursuant
to Sections 3.6 and 3.8, but the Executive shall be entitled to no other
compensation or benefits.
 
2.5 Compensation upon Termination for Cause or A Resignation Without Good
Reason. In the event that the Executive’s employment is terminated for Cause
pursuant to the terms of Section 2.3, the Company shall only be obligated to pay
the Executive, or his legal representatives, as the case may be, any unpaid
portion of his Base Salary at the rate herein provided, which would have been
earned had the Executive remained in the employment of the Company until the
effective date of such termination,. If the Executive voluntarily terminates his
employment with the Company other than for Good Reason, then the Executive will
not be entitled to receive any compensation after the Effective Date of the
termination. Nevertheless, in the event of a Termination for Cause or
termination by the Executive without Good Reason, Base Salary will be paid to
the Executive through the date of such termination of employment, all prior
benefits, vested shares and vested options given to Executive may be retained by
the Executive (and exercised in the time provided originally), and Executive
will be entitled to exercise his COBRA rights to continue benefits covered by
COBRA.
 

 
2

--------------------------------------------------------------------------------

 



 
2.6 Compensation Upon Termination Without Cause or A Resignation For Good
Reason. In the event the Executive’s employment is terminated by the Company
without Cause or the Executive resigns for Good Reason (as defined in Section
2.7), then the Company shall continue to pay Executive his Base Salary and
Annual Bonuses (defined below), for the greater of the remaining period of the
initial Employment Term or for twelve (12) months following such termination, in
accordance with the Company’s then-current payroll practices. Executive shall be
permitted to retain (and exercise) any shares and options provided him under
this Agreement (the “Equity Interests” as defined in Section 3.6), and Executive
shall be provided health insurance at the Company’s expense for the same period
(provided he makes an appropriate COBRA election). The payment of the Base
Salary and Annual Bonuses due hereunder shall be paid in accordance with the
Company’s payroll practices, but the amount due hereunder shall be paid in full
to the Executive within 12 months of termination. As to the shares and options
issued to or due Executive hereunder, Executive shall continue to be able to
exercise the options and transfer the shares pursuant to the original terms
governing the grant or issuance of the shares and options. Upon a termination of
Executive’s employment without Cause or a Resignation for Good Reason, in order
to receive the compensation and benefits provided by this Section 2.6, the
Executive shall sign and deliver to the Company (for the benefit of the Company
and its officers and directors) a release whereby he releases the Company as
well as its officers and directors from any and all claims he could assert under
this Agreement or relating to his employment with the Company except for any
claims to: (a) his Base Salary, Annual Bonuses and Equity Interests due pursuant
to this Section 2.6; (b) any COBRA rights; (c) any other vested benefits; and
(d) any claims against the Company, its officers and directors for any
intentional tort or arising from any transaction or occurrence which is not
related to Executive’s employment with the Company.
 
2.7 Executive’s Resignation for Good Reason.“Good Reason,” as used In this
Agreement, shall mean the resignation of Executive from employment by the
Company after any of the following events:
 
(a) a reduction in his Base Salary, Annual Bonus or benefits;
 
(b) a diminution of his duties, responsibilities or reporting responsibility as
President and Chief Operating Officer of the Company;
 
(c) a breach by the Company of any provision of this Agreement, provided that
the Executive must first give the Company written notice of the breach and 30
days to cure the breach; or
 
(d) a requirement that Executive spend more than 50% of his business hours at a
location other than Executive’s principal office set forth in Section 1.
 
2.8 Any payments of Base Salary, Annual Bonuses, Equity Interests and other
benefits due to Executive or his designated beneficiary (as applicable) pursuant
to Sections 2.4, 2.5 or 2.6 shall not be subject to offset for any income or
benefits Executive receives or could receive from any other employer or any
other individual or entity after the termination of employment with the Company.
 

 
3

--------------------------------------------------------------------------------

 



 
3. Compensation.
 
3.1 Base Salary. As compensation for the services to be rendered by the
Executive hereunder, the Company shall pay the Executive an annual base salary
(the “Base Salary) as follows; (i) Year One (i.e., from the Commencement Date
until the first Anniversary Date): Five Hundred Thousand Dollars ($500,000);
(ii) Year Two: Five Hundred Twenty Five Thousand Dollars ($525,000); and (iii)
Year Three: Five Hundred Fifty Thousand Dollars ($550,000) paid bi-weekly,
subject to all applicable employment and withholding taxes. The salary for any
Renewal Term shall be agreed upon by the Parties but shall not be less than Five
Hundred Fifty Thousand Dollars ($550,000).
 
3.2 Intentionally Omitted.
 
3.3 Benefits. The Executive shall be eligible to participate in the Company’s
health insurance plan with individual and family coverage at the Company’s
expense, subject to the terms of that plan, on the same basis as the Company’s
other senior executives. The Executive shall be entitled to participate in the
Company’s profit sharing and 401(k) plans consistent with that provided to other
executives of the Company.
 
3.4 Vacation. The Executive shall be entitled to four (4) weeks paid vacation
time per year, which shall increase at the rate of one (1) week per year
annually, up to a maximum of six (6) weeks per year. Accumulated but unused
vacation time may be carried over from year to year.
 
3.5 Expenses. The Company shall issue the Executive an American Express and any
other appropriate corporate credit card to be used by the Executive for all
reasonable expenses incurred in the performance of his duties. The Company will
provide Executive with the corporate credit cards as soon as possible. In the
interim, the Company shall reimburse the Executive for all reasonable expenses
actually incurred or paid by the Executive within thirty (30) days following the
Executive’s submission of appropriate expense statements.
 
3.6 Stock Options. The Company will grant to the Executive 1,000,000 shares of
the Company’s Founders or common stock, with his right to such shares to vest as
follows: 500,000 shares shall vest on May 3, 2007 and the remaining 500,000
shares shall vest in quarterly installments of 166,666 shares on July 1, 2007,
October 1, 2007 and December 31, 2007. These shares shall not be registered
under the Securities Act of 1933, as amended, and therefore may not be sold or
otherwise transferred except pursuant to an effective registration statement or
if an exemption from registration applies. The Company is in the process of
finalizing an Option Plan which shall be implemented shortly. The Company agrees
to provide Executive with options pursuant to the Option Plan at the same time,
in the same amount and on the same terms as are provided to the Chief Executive
Officer. The shares and options provided herein are referred to collectively as
“The Equity Interests.”
 
3.7 Equity Based Compensation. The Executive shall be entitled to participate in
each equity based or other discretionary compensation plan, such as a stock
option, stock bonus or stock appreciation rights plan, in which the Company’s
Chief Executive Officer participates in the event that the Company adopts any
such plan(s).
 

 
4

--------------------------------------------------------------------------------

 



 
3.8 In the event of the Executive’s death or disability, all compensation earned
to date, as well as all shares, options or other benefits provided Executive in
Sections 3.1 to 3.7 hereof shall immediately vest and be paid to Executive or
Executive’s designated beneficiary (as applicable) within the time provided
herein.
 
4. Confidentiality; No Conflict; No Competition.
 
4.1 Confidential Information.
 
4.1.1 “Confidential Information,” as defined below, includes not only
information disclosed by the Company to the Executive, but also information
developed or learned by the Executive during the course of or as a result of
employment by the Company which information shall be the property of the
Company. Confidential Information includes all information that has or could
have commercial value or other utility in the business in which the Company is
engaged or contemplates engaging, and all information of which the unauthorized
disclosure could be detrimental to the interests of the Company, whether or not
such information is specifically labeled as Confidential Information by the
Company. By way of example and without limitation, the Confidential Information
of the Company includes confidential methods of operation and organization.
Notwithstanding the foregoing, the term “Confidential Information” does not
include, and Executive shall not be restricted during or after his employment
with the Company from using any information, even if otherwise designated as
“Confidential Information”: (i) which Executive learned of other than in the
course of his employment with the Company; (ii) which is obtainable from sources
outside of the Company, without breaching any contractual or other obligations;
or (iii) which otherwise exists in the public domain.
 
4.1.2  The Executive shall not, either during his employment by the Company or
at any time after termination of such employment, for whatever reason, impart or
disclose any Confidential Information as defined and limited by Section 4.1.1 to
any person, firm or entity other than the Company, or use any of such
Confidential Information, directly or indirectly, for his own benefit or for the
benefit of any person, firm or entity other than the Company. The Executive
hereby acknowledges that the items included within the definition of
Confidential Information in Section 4.1.1 are valuable assets of the Company and
that the Company has a legitimate business interest in protecting such
Confidential Information.
 
4.2 No Conflict; No Other Employment. During the term of this Agreement, the
Executive shall not: (i) engage in any activity which conflicts with the
performance of the Executive’s duties hereunder nor shall the Executive engage
in any other business activity, whether or not such business activity is pursued
for gain or profit, except as approved in advance in writing by the Chief
Executive Officer of the Company, which approval shall not be unreasonably
withheld; or (ii) engage in any other employment, whether as an executive or
consultant or in any other capacity, and whether or not compensated for his
services, except as approved in advance in writing by the Chief Executive
Officer of the Company, which approval shall not be unreasonably withheld.
 

 
5

--------------------------------------------------------------------------------

 



 
4.3 No Solicitations. During the Employment Term and for a period of twelve (12)
months following the termination of the Executive’s employment with the Company
as provided herein, the Executive shall not (A) directly or indirectly, either
as principal, manager, agent, consultant, officer, stockholder, partner,
investor, lender or employee or in any other capacity, carry on, be engaged in
or have any financial interest in any business which is in competition with the
business of the Company or (B) solicit, directly or indirectly, for hiring or
hire or in any other manner, solicit or retain the services of, for Executive’s
account or the account of any of Executive’s employers, (i) any person who is at
such time, or has been within one (1) year of such time, an executive of the
Company and its affiliates or (ii) any consultant or employee who is at such
time, or has been within one (1) year of such time, under contract with the
Company unless that employee or consultant was under contract with the
Executive’s new employer prior to such employer retaining or hiring the
Executive. For purposes of this Section 4.3, a business shall be deemed to be
“in competition with the business of the Company” if it is involved in the
purchase, sale, lease, management of or other dealing in any property or the
rendering of any service purchased, sold, leased, managed, dealt in or rendered
by the Company. The restraints in this Section 4.3 shall not apply in the event
that the Company does not renew the Agreement, the Executive’s employment is
terminated without Cause or the Executive resigns for Good Reason.
 
4.4 Protection of Reputation. During the term of this Agreement and thereafter,
the Executive and the Company each agree that neither will take any action which
is intended, or would reasonable be expected, to harm the other’s reputation or
which would reasonably be expected to lead to unwanted or unfavorable publicity.
 
4.5 Company Property. The Executive agrees that all copies, whether on paper or
a computer storage device, of all memoranda, notes, records, charts, formulae,
specifications, lists and other documents made, compiled or received, held, or
used, by the Executive while employed by the Company concerning any phase of the
Company’s business, trade secrets or Confidential Information shall be the
Company’s property and shall be delivered by the Executive to the Company on the
termination of the Executive’s employment or at an earlier time on the request
of the Company. The Company acknowledges and agrees that there may be memoranda,
notes, records, charts, formulae, specifications, lists and other documents
made, compiled or received, held, or used by the Executive prior to employment
by the Company and that, at Executive’s request, copies of same shall be
delivered by the Company to the Executive on termination of the Executive’s
employment or at an earlier time on the request of the Executive. The Executive
further covenants and agrees that he shall promptly disclose to the Company, and
take all steps necessary to transfer to the Company all right, title and
interest in, all products developed or other inventions, computer software and
other intellectual property (the “Intellectual Property”) which he conceives or
develops during the course of his employment, which are in any way related to
the business of the Company, if applicable, will affix appropriate legends and
copyright notices indicating the Company’s ownership of all Intellectual
Property and all underlying documentation, and will execute such further
assignments and other documents as the Company considers necessary to vest,
perfect, patent, maintain or defend the Company’s right, title and interest in
the Intellectual Property.
 
4.6 Injunctive Relief. The Executive further recognizes and agrees that any
material violation of his agreements In this Section 4 would cause such damage
or injury to the Company as would be irreparable the exact amount of damage
would be impossible to ascertain; therefore, the Executive agrees that
notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled to seek injunctive relief from any court of competent
jurisdiction restraining any further violation by the Executive of this Section
4. Such right to seek an injunction shall be cumulative and in addition to, and
not in limitation of, any other rights and remedies by the Company may have in
equity or at law.
 

 
6

--------------------------------------------------------------------------------

 



 
4.7 Reasonableness. The Executive agrees that the provisions of this Section 4
are reasonable and necessary for the protection of the Company and that each
provision herein set forth, Including without limitation, the period of time,
geographical area and types and scope of the restrictions on his activities
specified therein, are intended to be and shall be divisible. If any provision
of this Section 4 (including any sentence, clause or part thereof) shall be held
contrary to law or invalid or unenforceable in any respect, the remaining
provisions shall not be affected but shall remain in full force and effect and
the invalid or unenforceable provisions shall be deemed modified and amended to
the extent necessary to render same valid and enforceable.
 
5. Successors. This Agreement shall be binding upon and inure to the benefit of
the Company and its respective successors and assigns by merger, consolidation,
transfer of business and properties or otherwise, and shall inure to the benefit
of the Executive and his heirs and legal representatives, provided, however,
that the Executive may not assign his rights or obligations under this Agreement
without the prior written consent of the Company.
 
6. Successors.
 
6.1 Notices. All notices and other communications to be made hereunder shall be
in writing and shall be deemed to have been given when the same are either. (i)
personally delivered; (ii) mailed, registered or certified mail, first class
postage prepaid return receipt requested; or (iii) delivered by a reputable
private overnight courier service utilizing a written receipt or other written
proof of delivery, to the applicable party at the address set forth above. Any
party refusing delivery of a notice shall be charged with knowledge of its
contents.
 
6.2 Definitions and Captions. All captions and headings of paragraphs,
subparagraphs and sections are not part of this Agreement and shall not be used
for the interpretation or determination of the validity of this Agreement or any
provision hereon.
 
6.3 Names and Entities. The masculine gender shall include the neuter genders,
and the word “person” shall include an individual, a corporation, a partnership,
a limited partnership, a limited liability partnership, a limited liability
company and a trust. Whenever the singular is used in this Agreement the same
shall include the plural when required by the context and vice versa.
 
6.4 Severability. In the event any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect other
provisions hereof, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision never had been contained herein.
 
6.5 Governing Law and Forum Selection. This Agreement shall be construed in
accordance with the laws of the State of New York, exclusive of any choice of
law principles. In the event any dispute arises between the parties relative to
this Agreement, then the dispute shall be litigated in any federal or state
court of competent jurisdiction in the State of New York. The prevailing party
in such litigation, in addition to any other remedies at law, in equity or
otherwise, shall be entitled to an award of their reasonable attorneys’ fees,
expenses (including reasonable expert fees) and costs (including transcript
court reporting fees).
 

 
7

--------------------------------------------------------------------------------

 



 
6.6 Entire Agreement; Amendments. This Agreement contains the entire
understanding and agreement of the parties hereto with respect to the matters
contained herein, and may not be amended or supplemented at any time unless by
writing, executed by each of the said parties. Any agreement or understanding,
written or otherwise, prior to the effective date of this Agreement between the
Executive and the Company relating to the employment of the Executive is hereby
terminated and discharged.
 
6.7 Indemnification. The Company shall indemnify the Executive against all
losses (including all settlements or judgments), claims, expenses, or other
liabilities of any nature arising by reason of the fact that he (a) is or was an
officer, employee, or agent of the Company or any of its subsidiaries or
affiliates, or (b) while a director, officer, employee or agent of the Company,
the Company or any of their subsidiaries or affiliates, is or was serving at the
request of the Employer as a director, officer, partner, venturer, proprietor,
trustee, employee, agent or similar functionary of another corporation,
partnership, joint venture, trust, employee benefit plan or other entity, or (c)
guaranteed any obligation of the Company or any of its subsidiaries or
affiliates, or (d) allegedly is in violation of any agreement with his former
employer, Blue Star, by virtue of his employment by the Company, in each case to
the fullest extent permitted under Nevada law. Without limiting the foregoing,
the Executive shall be entitled to payment of all reasonable costs and expenses
including attorneys’ fees incurred in the defense of any action or proceeding
arising out of his employment and any settlement or judgment, subject to the
provisions of the Nevada General Corporation Law. The Executive shall be
entitled to counsel selected by the Company subject to the Executive’s consent,
not to be unreasonably withheld. The Company shall pay any counsel so retained
for Executive for all such fees and costs incurred on the terms negotiated with
such counsel. The Company shall pay any settlement or judgment involving or
entered against Executive within the time provided by any Settlement Agreement
or by the Court in which any judgment is entered.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officers to execute this Agreement on date set forth
above.
 

 
HALCYON JETS, INC.
                   
By:
 /s/ Jonathan Gilbert
     
Jonathan Gilbert
 
 
 
Chief Executive Officer
               
EXECUTIVE
               
/s/ Christian Matteis
 
 
Christian Matteis
 



 
 
8

--------------------------------------------------------------------------------

 